Case: 1:18-cv-00016-DCN Doc #: 44 Filed: 11/27/19 1o0f1. PagelD #: 1590

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION A

Monode Marking Products, Inc. ) Case No. 1:18-cv-00016-DCN

)
Plaintiff, ) Judge Donald C. Nugent

)
vi )
)
Columbia Marking Tools, Inc. )
)
Defendant. )

Motion to Extend Deadlines

Monode Marking Products, Inc. (“Monode”) respectfully moves the Court to extend

all post-claim construction case deadlines, as follows:

 

Event LPR Original Deadline Proposed Deadline
Close of hath Discuvelys Status 4.7 | October 28,2019 | February 25, 2020
Conference
Final Infringement Contentions 3.10(b) | October 14, 2019 February 11, 2020

 

Final Noninfringement, Invalidity
and Unenforceability Contentions
Plaintiff's Final Validity and
Enforceability Contentions

Initial Expert Witness Disclosures 5.1(b) | November 26, 2019 March 25, 2020
Rebuttal Expert Witness Disclosures | 5.1(c) | December 26, 2019 April 24, 2020
Completion of Expert Witness

3.10(c) October 28, 2019 February 25, 2020

 

3.10(d) | November 12, 2019 March 11, 2020

 

 

 

 

 

 

 

 

 

 

wpe 5.2 February 4, 2020 June 3, 2020
Depositions
Dispositive Motion Deadline 6.1 February 14, 2020 June 13, 2020
Last Day to Conduct Trial 6.2 April 30, 2020 August 28, 2020

 

Monode and Columbia Marking Tools, Inc. (“CMT”) agreed on October 8, 2019, to jointly
request extension of all post-claim construction deadlines. Subsequently, however, CMT has
refused to jointly move to extend Monode’s final infringement contention deadline on the
basis that, notwithstanding the parties’ agreement, the parties did not file a formal motion

for extension before that deadline passed. But at the same time, CMT similarly let its own

{8446649: }
